544 U.S. 1014
BAEZv.UNITED STATESCASTORENA-RAMIREZv.UNITED STATESGONZALEZ-LABORICOv.UNITED STATESGUTIERREZ-GUEVARAv.UNITED STATESHERNANDEZ-GARCIAv.UNITED STATESHERRERA-FLORESv.UNITED STATESIBARRA-ARELLANOv.UNITED STATESRAMIREZ-GARCIAv.UNITED STATESRAMOS-ZUNIGAv.UNITED STATESRODRIGUEZ-GASPARv.UNITED STATESROJAS-DE-LA ROSAv.UNITED STATESSANCHEZ-MENDEZv.UNITED STATESVASQUEZ-RAMOSv.UNITED STATES
No. 04-9315.
Supreme Court of United States.
May 2, 2005.

1
Reported below: 115 Fed. Appx. 281.


2
Reported below: 115 Fed. Appx. 248.


3
Reported below: 115 Fed. Appx. 260.


4
Reported below: 115 Fed. Appx. 747.


5
Reported below: 115 Fed. Appx. 261.


6
Reported below: 115 Fed. Appx. 748.


7
Reported below: 115 Fed. Appx. 263.


8
Reported below: 115 Fed. Appx. 263.


9
Reported below: 115 Fed. Appx. 715.


10
Reported below: 115 Fed. Appx. 247.


11
Reported below: 115 Fed. Appx. 265.


12
Reported below: C.A. 5th Cir.


13
Motion of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, 543 U.S. 220 (2005).